        Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MAURICE JEWELL, JR,
on behalf of himself others similarly situated,

                               Plaintiff,                           Case No.: 19-cv-247

HSN, INC.,                                                          Class Action Complaint

                        Defendant,                    Jury Trial Demanded
______________________________________________________________________________

                                       Nature of the Action

       1.      Maurice Jewell, Jr. (“Plaintiff”) brings this class action against HSN, Inc.

(“Defendant”), and alleges that Defendant violated the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, and the Wisconsin Consumer Act (“WCA”), Wis. Stat. § 427.101 et

seq.

       2.      Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

       It shall be unlawful for any person within the United States, or any person outside
       the United States if the recipient is within the United States—

       (A) to make any call (other than a call made for emergency purposes or made with
       the prior express consent of the called party) using any automatic telephone dialing
       system or an artificial or prerecorded voice—

                                            *     *     *

        (iii) to any telephone number assigned to a paging service, cellular telephone
       service, specialized mobile radio service, or other radio common carrier service, or
       any service for which the called party is charged for the call, unless such call is
       made solely to collect a debt owed to or guaranteed by the United States.

       3.      Upon information and good faith belief, Defendant routinely violates 47 U.S.C. §

227(b)(1)(A)(iii) by using an automatic telephone dialing system or an artificial or prerecorded

voice to place non-emergency calls to numbers assigned to a cellular telephone service, without




                                                  1
         Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 2 of 12



prior express consent, in that it continues to place calls to cellular telephone numbers after being

instructed to stop calling those numbers.

        4.      Sections 427.104(1)(g), (h) and (j) of the WCA provides, in pertinent part:

        (1) In attempting to collect an alleged debt arising from a consumer credit
        transaction or other consumer transaction, including a transaction primarily for an
        agricultural purpose, where there is an agreement to defer payment, a debt collector
        may not:

                (g) Communicate with the customer or a person related to the customer with
                such frequency or at such unusual hours or in such a manner as can
                reasonably be expected to threaten or harass the customer;

                (h) Engage in other conduct which can reasonably be expected to threaten
                or harass the customer or a person related to the customer; or

                (j) Claim, or attempt or threaten to enforce a right with knowledge or reason
                to know that the right does not exist

        5.      Upon information and good faith belief, Defendant routinely violates sections

427.104(1)(g), (h) and (j) of the WCA by engaging in conduct the natural consequence of which

is to harass, oppress, or abuse consumers in connection with the collection of debts, in that it

continues to place calls to telephone numbers after being instructed to stop calling those numbers.

                                       Jurisdiction and Venue

        6.      This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and 28

U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law claims under

        7.      This Court has supplemental jurisdiction over Plaintiff’s WCA claim pursuant to

28 U.S.C. § 1367(a).

        8.      Venue is proper in this Court under 28 U.S.C. § 1391(b), as a portion of the acts

and transactions giving rise to Plaintiff’s action transpired in this district, and as Defendant

transacts business in this district.




                                                  2
         Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 3 of 12



                                                 Parties

        9.      Plaintiff is a natural person.

        10.     At all relevant times Plaintiff resided in Hayward, Wisconsin.

        11.     Defendant is a corporation headquartered in Pinellas County, Florida.

        12.     Defendant operates an interactive multi-channel retailer in the United States.

        13.     Defendant is an entity that engaged, directly or indirectly, in the conduct or practice

of soliciting an obligation, or alleged obligation, arising from a consumer transaction, for

collection, or in the collection of claims owed or due or alleged to be owed or due a merchant by

a customer.

        14.     Defendant is a “debt collector” as defined by section 427.103(3) of the WCA.

                                         Factual Allegations

        15.     Prior to mid-2017, Plaintiff initiated one or more transactions pursuant to an open-

end credit plan with Defendant.

        16.     In response to calls Plaintiff was receiving from Defendant on his cellular

telephone, on April 12, 2017 Plaintiff sent Defendant a letter directing it to stop calling him, and

to cease communications with him.

        17.     Defendant received the letter on or about April 18, 2017.

        18.     No matter, beginning on May 15, 2017, and continuing at least through July 26,

2017, Defendant repeatedly placed calls to Plaintiff’s cellular telephone number.

        19.     During at least two of those calls, Defendant delivered a pre-recorded message.

        20.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

numbers by using an automatic telephone dialing system.




                                                   3
        Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 4 of 12



       21.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of a prerecorded or artificial voice,

Defendant placed its calls to Plaintiff’s cellular telephone numbers by using an automatic

telephone dialing system as defined by the TCPA.

       22.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of a prerecorded or artificial voice,

Defendant placed its calls to Plaintiff’s cellular telephone numbers by using “equipment which has

the capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a

random or sequential number generator—and to dial such numbers automatically (even if the

system must be turned on or triggered by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d

1041, 1053 (9th Cir. 2018).

       23.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of a prerecorded or artificial voice,

Defendant placed its calls to Plaintiff’s cellular telephone numbers by using (i) an automated

dialing system that uses a complex set of algorithms to automatically dial consumers’ telephone

numbers in a manner that “predicts” the time when a consumer will answer the phone and a person

will be available to take the call, or (ii) equipment that dials numbers and, when certain computer

software is attached, also assists persons in predicting when a sales agent will be available to take

calls, or (iii) hardware, that when paired with certain software, has the capacity to store or produce

numbers and dial those numbers at random, in sequential order, or from a database of numbers, or

(iv) hardware, software, or equipment that the FCC characterizes as a predictive dialer through the

following, and any related, reports and orders, and declaratory rulings: In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 17 FCC Rcd 17459




                                                  4
         Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 5 of 12



(September 18, 2002); In the Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 18 FCC Rcd 14014 (July 3, 2003); In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 23 FCC Rcd 559 (Jan.

4, 2008).

        24.    Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number voluntarily.

        25.    Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number under its own free will.

        26.    Upon information and good faith belief, Defendant had knowledge that it was using

an automatic telephone dialing system, and an artificial or prerecorded voice, to place its calls to

Plaintiff’s cellular telephone number.

        27.    Upon information and good faith belief, Defendant intended to use an automatic

telephone dialing system, and an artificial or prerecorded voice, to place its calls to Plaintiff’s

cellular telephone number.

        28.    Upon information and good faith belief, Defendant maintains business records that

show all calls it placed to Plaintiff’s cellular telephone number.

        29.    Plaintiff suffered actual harm as a result Defendant’s calls in that he suffered an

invasion of privacy, an intrusion into his life, a private nuisance, and harassment.

        30.    Defendant’s calls also harmed Plaintiff by depleting the battery life on his cellular

phone, which cost Plaintiff time and expense to recharge, and by using minutes allocated to

Plaintiff.

        31.    Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing to place calls to telephone numbers assigned to a




                                                  5
        Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 6 of 12



cellular telephone service, absent prior express consent, in that it continues to place calls after

being instructed to stop calling those numbers.

       32.     Upon information and good faith belief, Defendant, as a matter of pattern and

practice, delivers artificial or prerecorded voice messages to telephone numbers assigned to a

cellular telephone service, absent prior express consent, in that it continues to place calls after

being instructed to stop calling those numbers.

                                       Class Action Allegations

       33.     Plaintiff bring this action under Federal Rule of Civil Procedure 23, and as a

representative of the following classes:

       TCPA Class: All persons and entities throughout the United States (1) to whom
       HSN, Inc., placed, or caused to be placed, one or more calls, (2) directed to a
       number assigned to a cellular telephone service, (3) by using an automatic
       telephone dialing system or artificial or prerecorded voice, (4) within four years
       preceding the date of this complaint through the date of class certification, (5)
       after the called party instructed HSN, Inc. to cease calling his or her cellular
       telephone number.

       WCA Class: All persons throughout the United States (1) who initiated a
       transaction pursuant to an open-end credit plan with HSN, Inc. (2) to whom
       HSN, Inc. placed, or caused to be placed, one or more calls, (3) within the two
       years preceding the date of this complaint through the date of class certification,
       (4) and in connection with the collection of an obligation or alleged obligation
       arising from a consumer transaction, (5) after the called party instructed HSN,
       Inc. to stop placing calls to his or her telephone number.

       34.     The proposed classes specifically exclude the United States of America, the State

of Wisconsin, counsel for the parties, the presiding United States District Court Judge, the Judges

of the United States Court of Appeals for the Seventh Circuit, the Justices of the United States

Supreme Court, any entity in which Defendant has or had a controlling interest, all officers and

agents of Defendant, and all persons related to within the third degree of consanguinity or affection

to any of the foregoing individuals.




                                                  6
            Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 7 of 12



        35.      Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing system to place calls to telephone numbers assigned

to a cellular telephone service.

        36.      Upon information and good faith belief, the members of the classes are so numerous

that joinder of all of them is impracticable.

        37.      The exact number of the members of the classes are unknown to Plaintiff at this

time and can be identified only through appropriate discovery.

        38.      The classes are ascertainable in that they are defined by reference to objective

criteria.

        39.      Upon information and belief, the names and addresses of the members of the classes

can be identified through business records maintained by Defendant and by third parties.

        40.      There exists a well-defined community of interest in the questions of law and fact

that affect the members of the classes.

        41.      Plaintiff’s claims are typical of the claims of the members of the classes.

        42.      As it did for all members of the TCPA class, Defendant used an automatic telephone

dialing system or artificial or prerecorded voice to place calls to Plaintiff’s cellular telephone

number, without prior express consent, and in violation of 47 U.S.C. § 227, by placing calls to him

after Plaintiff instructed Defendant to stop calling him.

        43.      As it did for all members of the WCA class, Defendant continued to place calls to

Plaintiff’s cellular telephone number despite Plaintiff’s instruction for Defendant to stop calling

him.

        44.      Plaintiff’s claims, and the claims of the members of the classes, originate from the

same conduct, practice and procedure on the part of Defendant.




                                                   7
           Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 8 of 12



        45.       Plaintiff’s claims are based on the same theory as are the claims of the members of

the classes.

        46.       Plaintiff suffered the same injuries as each of the members of the classes.

        47.       Plaintiff will fairly and adequately protect the interests of the members of the

classes.

        48.       Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the classes.

        49.       Plaintiff will vigorously pursue the claims of the members of the classes.

        50.       Plaintiff has retained counsel experienced and competent in class action litigation.

        51.       Plaintiff’s counsel will vigorously pursue this matter.

        52.       Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

classes.

        53.       The questions of law and fact common to the members of the classes predominate

over questions that may affect individual class members.

        54.       Issues of law and fact common to all class members are:

               a. Defendant’s violations of the TCPA;

               b. Defendant’s violations of the WCA;

               c. Defendant’s conduct, pattern, and practice of continuing to place calls to cellular

                  telephone numbers after being instructed to stop doing so;

               d. Defendant’s use of an automatic telephone dialing system or artificial or

                  prerecorded voice as defined by the TCPA;

               e. Defendant’s status as a debt collector as defined by the WCA;

               f. Defendant’s failure to honor cease-and-desist requests from its customers;




                                                     8
         Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 9 of 12



             g. The availability of statutory penalties; and

             h. The availability of attorneys’ fees and costs.

       55.      A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

       56.      If brought and prosecuted individually, the claims of the members of the classes

would require proof of the same material and substantive facts.

       57.      The pursuit of separate actions by individual members of the classes would, as a

practical matter, be dispositive of the interests of other members of the classes and could

substantially impair or impede their ability to protect their interests.

       58.      The pursuit of separate actions by individual members of the classes could create a

risk of inconsistent or varying adjudications, which might establish incompatible standards of

conduct for Defendant.

       59.      These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the classes.

       60.      The damages suffered by each individual member of the classes may be relatively

small; thus, the expense and burden to litigate each of their claims individually make it difficult

for the members of the classes to redress the wrongs done to them.

       61.      The pursuit of Plaintiff’s claims, and the claims of the members of the classes, in

one forum will achieve efficiency and promote judicial economy.

       62.      There will be little difficulty in the management of this action as a class action.

       63.      Defendant has acted or refused to act on grounds generally applicable to the

members of the classes, making final declaratory or injunctive relief appropriate.




                                                   9
        Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 10 of 12



                                               Count I
                               Violation of 47 U.S.C. § 227(b)(1)(A)(iii)
                                     On behalf of the TCPA class

        64.        Plaintiff repeats and re-alleges each and every factual allegation included in

paragraphs 1-63.

        65.        Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by using an automatic telephone

dialing system or artificial or pre-recorded voice to place non-emergency calls to Plaintiff’s

cellular telephone number, absent prior express consent.

        66.        As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff

and the members of the TCPA class are entitled to damages in an amount to be proven at trial.

                                              Count II
                     Violation of Sections 427.104(1)(g), (h) and (j) of the WCA
                                    On behalf of the WCA class

         67.       Plaintiff repeats and re-alleges each and every factual allegation included in

paragraph 1-63.

         68.       By calling Plaintiff using an automatic telephone dialing system, and by delivering

artificial or prerecorded voice messages to Plaintiff, for several months after it was aware that

Plaintiff no longer wished to be called, Defendant violated sections 427.104(1)(g),(h) and (j) of

the WCA. Accord Chiverton v. Federal Financial Group, Inc., 399 F.Supp.2d 96, 101 (D. Conn.

2005) (finding that repeated calls immediately after the consumer had asked debt collector to stop

calling amounted to harassment under the Fair Debt Collection Practices Act).

         69.       As a result of Defendant’s violations of sections 427.104(1)(g), (h) (and (j) of the

WCA, Plaintiff and the members of the WCA class are entitled to damages in an amount to be

proven at trial.




                                                    10
       Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 11 of 12



                                         Prayer for Relief

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       a)       Determining that this action is a proper class action;

       b)       Designating Plaintiff as class representative under Federal Rule of Civil Procedure

23;

       c)       Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil

Procedure 23;

       d)       Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and

sections 427.104(1)(g), (h) (j) of the WCA;

       e)       Enjoining Defendant from continuing its violative behavior, including continuing

to place calls to Plaintiff’s cellular telephone number, and to the cellular telephone numbers of

members of the proposed TCPA class.

       f)       Awarding Plaintiff and the TCPA class damages under 47 U.S.C. § 227(b)(3)(B)

and Plaintiff and the WCA class damages under section 427.105 of the WCA;

       g)       Awarding Plaintiff and the TCPA class treble damages under 47 U.S.C. §

227(b)(3);

       h)       Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and expenses

under Rule 23 of the Federal Rules of Civil Procedure;

       i)       Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and expenses

under section 425.308 of the WCA;

       j)       Awarding Plaintiff and the members of the classes any pre-judgment and post-

judgment interest as may be allowed under the law; and

       k)       Awarding such other and further relief as the Court may deem just and proper.




                                                 11
        Case: 3:19-cv-00247-jdp Document #: 1 Filed: 04/01/19 Page 12 of 12



                                          Trial by Jury

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.




Dated: April 1, 2019                         Respectfully submitted,



                                             /s/ James L. Davidson
                                             JAMES L. DAVIDSON
                                             Greenwald Davidson Radbil PLLC
                                             5550 Glades Road, Suite 500
                                             Boca Raton, FL 33431
                                             Telephone: 561.826.5477
                                             Fax: 561.961.5684
                                             jdavidson@gdrlawfirm.com

                                             /s/ Matthew C. Lein
                                             MATTHEW C. LEIN
                                             Lein Law Offices
                                             15692 Highway 63 North
                                             Hayward, WI 54843
                                             Telephone: 715.634.4273
                                             Fax: 715.634.5051
                                             mlein@leinlawoffices.com

                                             Counsel for Plaintiff and the proposed classes




                                                12
